         Case 2:19-cv-00899-LSC-SGC Document 34 Filed 10/14/20 Page 1 of 2                              FILED
                                                                                               2020 Oct-14 PM 02:56
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

DEMARCUS VIDAL COLEMAN,                               )
                                                      )
          Plaintiff,                                  )
                                                      )
v.                                                    )    Case No. 2:19-cv-00899-LSC-SGC
                                                      )
ZACKERY MCLEMORE, et al.,                             )
                                                      )
          Defendants.                                 )

                                                ORDER

          This is an action brought by Demarcus Vidal Coleman, who is currently

proceeding pro se.            The plaintiff’s previous motions seeking appointment of

counsel were denied without prejudice. (Docs. 4, 11, 17, 20). Based on review of

the record, the undersigned has determined that appointment of counsel for the

plaintiff is warranted at this time.1 See Fowler v. Jones, 899 F.2d 1088, 1096 (11th

Cir. 1990); German v. Broward Cty. Sheriff’s Office, 315 F. App’x 773, 777 (11th

Cir. 2009) (finding appointment of counsel necessary for plaintiff to effectively

present his case).

          Pursuant to the Plan for Pro Bono Counsel for Qualified Unrepresented

Parties in Civil Cases, effective November 18, 2016, this matter is referred to the

Clerk for selection of counsel from the Panel. The Clerk shall randomly select an


1
    Publication of this Order is not an affirmation of the validity of the plaintiff’s case.
      Case 2:19-cv-00899-LSC-SGC Document 34 Filed 10/14/20 Page 2 of 2




attorney from the Civil Pro Bono Panel and notify the attorney of his or her

selection. Within fourteen (14) days of notification, the attorney shall either (1)

enter a written notice of appearance or (2) notify the Clerk by letter of his or her

declination in accordance with provisions of the plan. The plaintiff is ADVISED

that publication of this Order does not guarantee he will receive appointed counsel.

Appointment of counsel in a civil case is not a constitutional right, but rather a

privilege. Fowler, 899 F.2d at 1096.

       Unless the plaintiff and the attorney reach an agreement otherwise, the

appointment of counsel pursuant to this order is only with respect to this action and

for its remainder, and not with respect to any other matter or on any appeal from,

remand of, or collateral action commenced in connection with this action after

entry of final judgment in the case. The Clerk is DIRECTED to provide a copy of

this order to the plaintiff.

       DONE this 14th day of October, 2020.


                                             ______________________________
                                              STACI G. CORNELIUS
                                              U.S. MAGISTRATE JUDGE




                                         2
